Name: Council Decision of 16 November 2009 on the signing and conclusion of a voluntary partnership agreement between the European Community and the Republic of Ghana on forest law enforcement, governance and trade in timber products into the Community
 Type: Decision
 Subject Matter: wood industry;  trade policy;  international affairs;  forestry;  European construction;  Africa;  trade
 Date Published: 2010-03-19

 19.3.2010 EN Official Journal of the European Union L 70/1 COUNCIL DECISION of 16 November 2009 on the signing and conclusion of a voluntary partnership agreement between the European Community and the Republic of Ghana on forest law enforcement, governance and trade in timber products into the Community (2010/151/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof in conjunction with the first subparagraph of Article 300(2) and Article 300(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) In May 2003, the European Commission published an EU Action Plan for Forest Law Enforcement, Governance and Trade (FLEGT) which called for measures to address illegal logging through the development of voluntary partnership agreements with timber producing countries. Council Conclusions on the Action Plan were adopted in October 2003 (1) and Parliament passed a resolution in January 2004. (2) On 5 December 2005, the Council authorised the Commission to open negotiations on partnership agreements to implement the EU Action Plan for FLEGT. (3) On 20 December 2005, the Council adopted Regulation (EC) No 2173/2005 (2) establishing a FLEGT licensing scheme for imports of timber into the European Community from countries with which the Community has concluded voluntary Partnership Agreements. (4) The negotiations with the Republic of Ghana have been concluded, and the voluntary partnership agreement between the Republic of Ghana and the European Community on forest law enforcement, governance and trade in timber products into the Community (hereinafter referred to as the Agreement) was initialled on 3 September 2008. (5) Therefore, it is in the interest of the Community to approve the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Republic of Ghana on forest law enforcement, governance and trade in timber products into the Community is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The Community shall be represented by representatives of the Commission in the Joint Monitoring and Review Mechanism established under Article 19 of the Agreement. Member States may participate in the meetings of the Joint Monitoring and Review Mechanism as part of the Community delegation. Article 3 For the purposes of amending the Annexes to the Agreement on the basis of Article 26 thereof, the Commission is authorised, in accordance with the procedure laid down in Article 11(3) of Regulation EC (No) 2173/2005, to approve such amendments on behalf of the Community. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. (3) Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 November 2009. For the Council The President C. MALMSTRÃ M (1) OJ C 268, 7.11.2003, p. 1. (2) OJ L 347, 30.12.2005, p. 1. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the Secretary General of the Council.